Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given via email following a telephone interview with Mr. Michael T. Hages on 17 June 2021 (wherein an interview summary describing this discussion is also included in this Office action, as is a copy of the email correspondence including authorization for the below examiner’s amendment).
The proposed after-final claims presented in the claim set filed by the Applicant on 10 June 2021 have been entered, and they thus replace all previously filed claims.  Additionally, Claims 1, 4, 11, 20, 22, and 26 are further amended as per the examiner’s amendment below:
1. (Currently Amended) A driver assistance system for a vehicle having a hitch, comprising:

a trailer detection system;

a steering system; and

a controller configured to:

receive a trailer function activation input configured as a single input to selectively initiate both a hitch assistance operating routine and a trailer backup assistance routine;

locate a trailer within data received from the trailer detection system;

determine whether the trailer is coupled with the hitch or is uncoupled from the hitch using the trailer detection system when the controller receives the trailer function activation input; and one of:

in response to determining that the trailer is uncoupled from the hitch when the controller receives the trailer function activation input, execute [[a]] the hitch assistance operating routine, including outputting a reverse hitching path control signal to the steering system, the reverse hitching path control signal causing the vehicle to maneuver during reversing to align the hitch with a coupler of the trailer; or

in response to determining that the trailer is coupled with the hitch when the controller receives the trailer function activation input, execute [[a]] the trailer backup assistance routine, including outputting a trailer backing path control signal to the steering system, 

2-3. (As already presented within the After-Final Amendment dated 10 Jun 21)
4. (Currently Amended) The system of claim 2, wherein the controller is further configured to determine that the trailer is coupled with the hitch when a tongue of the trailer is identified in an image of the rear of the vehicle and the hitch is not identified in the image.

5-10. (As already presented within the After-Final Amendment dated 10 Jun 21)
11. (Currently Amended) A vehicle, comprising:

a hitch mounted on a rear of the vehicle;

a trailer detection system;

a steering system; and

driver assistance system, including a controller configured to:

receive a trailer function activation input configured as a single input for selectively activating both a hitch assistance operating routine and a trailer backup assistance routine in a situationally dependent manner;

locate a trailer within data received from the trailer detection system;

determine whether a trailer is coupled with the hitch or is uncoupled from the hitch when the controller receives the trailer function activation input; and one of:

in response to determining that the trailer is not coupled with the hitch when the controller receives the trailer function activation input, execute [[a]] the hitch assistance operating routine, including outputting a reverse hitching path control signal to the steering system, the reverse hitching path control signal causing the vehicle to maneuver during reversing to align the hitch with a coupler; or

in response to determining that the trailer is coupled with the hitch when the controller receives the trailer function activation input, execute [[a]] the trailer backup assistance routine, including outputting a trailer backing path control signal to the steering system, the trailer backing path control signal causing the steering system to maneuver the vehicle to maintain the vehicle and the trailer on a specified path during reversing of the vehicle and the trailer.

12-14. (Canceled)

15. (As already presented within the After-Final Amendment dated 10 Jun 21)
16-18. (Canceled)

19. (As already presented within the After-Final Amendment dated 10 Jun 21)

20. (Currently Amended) A method for assisting a driver in reversing a vehicle, comprising:



locating a trailer within data received from a trailer detection system;

in response to receiving the trailer function activation input, using a trailer detection system to determine whether [[a]] the trailer is coupled with or is uncoupled from a hitch disposed on a rear of the vehicle when the trailer function activation input is received; and one of:

in response to determining that the trailer is not coupled with the hitch when the trailer function activation input is received, executing [[a]] the hitch assistance operating routine, including outputting a reverse hitching path control signal to a vehicle steering system, the reverse hitching path control signal causing the vehicle to maneuver during reversing to align the hitch with a coupler; or

in response to determining that the trailer is coupled with the hitch when the trailer function activation input is received, executing [[a]] the trailer backup assistance routine, including outputting a trailer backing path control signal to the steering system, the trailer backing path control signal causing the steering system to maneuver the vehicle to maintain the vehicle and the trailer on a specified path during reversing of the vehicle and the trailer.

21. (As already presented within the After-Final Amendment dated 10 Jun 21)
22. (Currently Amended) The system of claim 21, wherein the controller is further configured to:

subsequent to receiving the second trailer function activation input, one of:

in response to determining that the trailer is not coupled with the hitch, execute the hitch assistance operating routine, including outputting the reverse hitching path control signal to the steering system, the reverse hitching path control signal causing the vehicle to maneuver during reversing to align the hitch with [[a]] the coupler of the trailer; or

in response to determining that the trailer is coupled with the hitch, execute the trailer backup assistance routine, including outputting the trailer backing path control signal to the steering system, the trailer backing path control signal causing the steering system to maneuver the vehicle to maintain the vehicle and the trailer on [[a]] the specified path during reversing of the vehicle and the trailer.

23-25. (As already presented within the After-Final Amendment dated 10 Jun 21)
26. (Currently Amended) The method of claim 25, further including:

receiving a second trailer function activation input;

in response to receiving a second trailer function activation input, determining whether [[a]] the trailer is coupled with the hitch or is uncoupled from the hitch; and one of:

in response to determining that the trailer is not coupled with the hitch, executing the hitch assistance operating routine, including outputting the reverse hitching path control signal to the steering system, the reverse hitching path control signal causing the vehicle to maneuver during reversing to align the hitch with the coupler of the trailer; or

in response to determining that the trailer is coupled with the hitch, executing the trailer backup assistance routine, including outputting the trailer backing path control signal to the steering system, the trailer backing path control signal causing the steering system to maneuver the 

Reasons for Allowance
Following the above Examiner’s Amendment, Claims 1-11, 15, and 19-26 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s response in combination with the agreed upon Examiner’s Amendment has enabled the withdrawal of all previously made rejections under 35 USC 112, 35 USC 102, and 35 USC 103.  Relating to the prior art of record, the most recent amendments made to the independent claims (Claims 1, 11, and 20) include limitations that are not sufficiently disclosed, taught, suggested, or rendered obvious by the prior art of record.  The prior art of record fails to describe (using independent Claim 1 as exemplary): A driver assistance system for a vehicle having a hitch, comprising a trailer detection system, a steering system, and a controller, and wherein the controller is configured to: (a) receive a trailer function activation input configured as a single input to selectively initiate both a hitch assistance operating routine and a trailer backup assistance routine; (b) locate a trailer within data received from the trailer detection system; (c) determine whether the trailer is coupled with the hitch or is uncoupled from the hitch using the trailer detection system when the controller receives the trailer function activation input; and (d) one of: (d1) in response to determining that the trailer is uncoupled from the hitch when the controller receives the trailer function activation input, execute the hitch assistance operating routine, including outputting a reverse hitching path control signal to the steering system, the reverse hitching path control signal causing the vehicle to maneuver during reversing to align the hitch with a coupler of the trailer; or (d2) in response to determining that the trailer is coupled with the hitch when the controller receives the trailer function activation input, execute the trailer backup assistance routine, including outputting a trailer backing path control signal to the steering system, the trailer backing path control signal causing the steering system to maneuver the vehicle to maintain the vehicle and the trailer on a specified path during reversing of the vehicle and the trailer.  Independent Claims 11 and 20 are allowed for similar reasons as they share substantially the same limitations.  The dependent Claims 2-10, 15, 19, and 21-26 are allowed for at least including the limitations of the allowed independent claims, for the reasons described above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and may be found on an accompanying PTO-892, when applicable.  When a PTO-892 exists, all cited references have either (a) been utilized in the above rejections for their specific teachings (wherein relevant teachings are cited to within the prior art rejections above in specific association with the limitation/-s that they disclose, teach, suggest, or render obvious), (b) have significant relevance to the application as a whole (analogous art), or (c) have significant relevance to one or more specific limitation/-s within the claims.  If a cited reference does not pre-date the effective filing date of the instant application, despite not being “prior” art, it still represents a current state of the art that may be found useful to the Applicant.  Currently, it is the Office’s belief that the reason/-s for why a particular reference has been included in any past or current PTO-892 is self-evident; however, if Applicant cannot determine why any one or more reference/-s has/have been included on a PTO-892, upon request from the Applicant, the Examiner can provide an explanation within a future Office action and/or during a future interview.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS E WORDEN whose telephone number is 571-272-4876.  The examiner can normally be reached between 1000-1700hrs, M-F, Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/THOMAS E WORDEN/Primary Examiner, Art Unit 3663